Citation Nr: 0519044	
Decision Date: 07/14/05    Archive Date: 07/20/05

DOCKET NO.  02-03 532A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for headaches, to 
include as due to an undiagnosed illness.

2.  Entitlement to service connection for nosebleed, to 
include as due to an undiagnosed illness.

3.  Entitlement to service connection for a left shoulder 
disorder.

4.  Entitlement to service connection for a left knee 
disorder.


REPRESENTATION

Appellant represented by:	Craig Keener, Attorney




WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from September 1988 to 
September 1992.

This matter is before the Board of Veterans' Appeals (Board) 
from an August 2001 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
which denied the claims.

The veteran provided testimony at a hearing conducted before 
the undersigned Veterans Law Judge in August 2004, a 
transcript of which is of record.

For the reasons stated below, the Board finds that additional 
development is necessary in the instant case.  Accordingly, 
the appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  The Veterans Claims 
Assistance Act of 2000 (VCAA), which became law on November 
9, 2000, redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000) (per curiam order), which had held that VA 
could not assist in the development of a claim that was not 
well grounded.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b).  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5).  Second, VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Court 
emphasized that adequate notice requires a claimant to be 
informed of what he or she must show to prevail in a claim, 
what information and evidence he or she is responsible for, 
and what evidence VA must secure.  More recently, in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  

Here, the RO sent the necessary preadjudication notice to the 
veteran by correspondence dated in April 2001, which was 
clearly before the August 2001 rating decision which is the 
subject of this appeal.  This correspondence specifically 
addressed the requirements for a grant of service connection, 
informed the veteran of what information and evidence he must 
submit, what information and evidence will be obtained by VA, 
and the need for the veteran to advise VA of or to submit any 
evidence in his possession that was relevant to the case.  As 
such, this correspondence fully complied with the notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
as well as the Court's holdings in Quartuccio, supra, and 
Pelegrini, supra.  Moreover, the veteran has been provided 
with a copy of the appealed rating decision and the February 
2002 Statement of the Case (SOC) which provided him with 
notice of the law and governing regulations regarding his 
case, as well as the reasons for the determinations made with 
respect to his claims.  Therefore, the Board finds that the 
veteran was notified and aware of the evidence needed to 
substantiate this claim and the avenues through which he 
might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  Accordingly, there is no further duty to notify.

Although the duty to notify has been satisfied, the Board 
finds that additional development is necessary in order to 
comply with the duty to assist.

At his August 2004 hearing, the veteran testified that he had 
received treatment for his headaches and nosebleeds at the VA 
Medical Center (VAMC) in Houston, Texas, since 1992.  He also 
testified that he had both nasal surgery and left knee 
surgery at this facility, and his testimony indicates that 
such surgery may have been shortly after his separation from 
service.  However, no such VA records appear to be on file.  
Further, it appears that the August 2004 hearing was the 
first instance in the record where the veteran identified 
this treatment, so no request for VA medical records from 
1992 would have been made.  Nevertheless, under the law, VA 
medical records which are in existence are constructively of 
record and the failure of the RO or the Board to consider any 
such pertinent records might constitute clear and 
unmistakable error, even though such evidence was not 
actually in the record assembled for appellate review.  
38 U.S.C.A. § 5103A(c)(2); Bell v. Derwinski, 2 Vet. App. 611 
(1992); VAOPGCPREC 12-95.  In circumstances such as these, 
the Board will not speculate as to the probative value, if 
any, of VA medical records not on file.  Consequently, the 
Board concludes that a remand is necessary to obtain these 
records.

The veteran also asserted at the August 2004 hearing that the 
VA nasal surgery made his nose bleeds worse.  This raises the 
possibility of entitlement to compensation under 38 U.S.C.A. 
§ 1151.  As the Board has already determined that a remand is 
necessary, the RO should consider the applicability of this 
statutory provision in the first instance.

The Board further notes that the veteran's service medical 
records reflect that he was treated on multiple occasions for 
left shoulder problems.  For example, records dated in June 
1989 note that he complained of left arm pain.  Subsequent 
records from September 1989 indicate that he was treated for 
bilateral shoulder injuries that occurred while playing 
football.  He was again treated for a football-related left 
shoulder injury in September 1991.  Thereafter, records in 
August 1992 reflect that he complained of left shoulder pain 
that started when he was sleeping on the floor in his room 
and his roommate came in and stepped on the left shoulder.  
Nevertheless, his upper extremities were clinically evaluated 
as normal on his September 1992 separation examination.

The veteran has testified that he has had recurrent left 
shoulder problems since service.  However, it is not clear 
from the record whether he has a current left shoulder 
disability, and, if so, whether such disability is causally 
related to his period of active duty.  When the medical 
evidence of record is insufficient, in the opinion of the 
Board, or of doubtful weight or credibility, the Board must 
supplement the record by seeking an advisory opinion, 
ordering a medical examination, or citing recognized medical 
treatises that clearly support its ultimate conclusions.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991); see also 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Thus, the Board 
concludes that the veteran should be accorded a medical 
examination to determine the current nature and etiology of 
his claimed left shoulder disorder.

The Board also notes that while the veteran's service medical 
records show treatment for a right knee injury, there does 
not appear to be any records indicative of a left knee 
injury.  However, the veteran testified at the August 2004 
hearing that he injured both his left shoulder and left knee 
when he fell off a tank while engaged in combat in the 
Persian Gulf War.  Further, he testified that he developed a 
cyst on his knee as a result of this injury, and that the 
knee surgery he had at the VAMC was to remove this cyst.  

The veteran's DD Form 214 reflects that he received the 
Combat Action Ribbon, which indicates he engaged in combat 
while on active duty.  The provisions of 38 U.S.C.A. § 
1154(b) provides that in the case of any veteran who engaged 
in combat with the enemy in active military service during a 
period of war, the Secretary shall accept as sufficient proof 
of service connection of any disease or injury alleged to 
have been incurred or aggravated by such service, 
satisfactory lay or other evidence of service incurrence or 
aggravation if consistent with the circumstances, conditions, 
or hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or 
aggravation.  Service-connection of such injury or disease 
may be rebutted by clear and convincing evidence to the 
contrary.  As there does not appear to be clear and 
convincing evidence to rebut the veteran's account of his 
purported in-service left knee injury, the Board finds that 
it must accept the account as true.  Thus, the Board 
concludes that an examination is also necessary to determine 
whether any current left knee disorder is related to this 
purported in-service injury. 

Since the Board has determined that an examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 addresses the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

The RO should also undertake any additional development it 
deems necessary to ensure compliance with the requirements of 
the VCAA, to include its notification requirements.  

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO must assure compliance with the 
requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002) and its 
implementing regulations.  See 38 C.F.R. § 
3.159.

2.  The RO should request medical records 
concerning the veteran from the Houston 
VAMC beginning in 1992, and any other VA 
medical facility which might have these 
records.

3.  After obtaining any additional 
records to the extent possible, the 
veteran should be afforded an orthopedic 
examination to determine the current 
nature and etiology of his purported left 
shoulder and left knee disorders.  The 
claims folder should be made available to 
the examiner for review before the 
examination.  

For any chronic left shoulder disability 
found to be present, the examiner must 
provide an opinion as to whether it is as 
likely as not (50 percent or greater 
likelihood) that it was incurred in or 
aggravated by the veteran's active 
service, to include the shoulder injuries 
therein.  Similarly, for any chronic left 
knee disorder found to be present, the 
examiner must provide an opinion as to 
whether it is as likely as not (50 
percent or greater likelihood) that it 
was incurred in or aggravated by the 
veteran's active service, to include the 
veteran's account of his purported in-
service left knee injury that occurred 
when he fell off a tank during the 
Persian Gulf War.

If the examiner is unable to provide the 
requested opinions without resorting to 
speculation, it should be so stated.

4.  Thereafter, the RO should review the 
claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report to ensure 
that it is responsive to and in 
compliance with the directives of this 
remand and if not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issues on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.  The RO's adjudication of the 
veteran's claims should reflect 
consideration of 38 U.S.C.A. § 1154, as 
well as the provisions of 38 U.S.C.A. 
§ 1151 regarding the nose bleeds claim.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran's attorney should be 
furnished a Supplemental Statement of the Case (SSOC), which 
addresses all of the evidence obtained after the issuance of 
the February 2002 SOC, and provides the opportunity to 
respond.  The case should then be returned to the Board for 
further appellate consideration, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



